
	
		IA
		112th CONGRESS
		2d Session
		H. J. RES. 102
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2012
			Mr. Chabot introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing a balanced budget amendment to
		  the Constitution of the United States.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					
					1.Total outlays for a year shall not exceed
				the average annual revenue collected in the three prior years, adjusted in
				proportion to changes in population and inflation. Total outlays shall include
				all outlays of the United States except those for payment of debt, and revenue
				shall include all revenue of the United States except that derived from
				borrowing.
					2.Two-thirds of each House of Congress may by
				roll call vote declare an emergency and provide by law for specific outlays in
				excess of the limit in section 1. The declaration shall specify reasons for the
				emergency designation and shall limit the period in which outlays may exceed
				the limit in section 1 to no longer than one year.
					3.All revenue in excess of outlays shall
				reduce the debt of the United States. Upon the retirement of such debt, revenue
				in excess of outlays shall be held by the Treasury to be used as specified in
				section 2.
					4.The Congress shall have power to enforce
				and implement this article by appropriate legislation.
					5.This article shall take effect in the first
				year beginning at least 90 days following ratification, except that outlays
				shall not surpass the sum of the limit described in section 1 and the following
				portion of the prior year’s outlays exceeding that limit (excepting emergency
				outlays as provided for in section 2): six-sevenths in the first year,
				five-sixths in the second, four-fifths in the third, three-fourths in the
				fourth, two-thirds in the fifth, one-half in the sixth, and the limit shall
				bind in the seventh year and
				thereafter.
					.
		
